UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-2652 Name of Registrant: Vanguard Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2011  June 30, 2011 Item 1: Reports to Shareholders Vanguard 500 Index Fund Semiannual Report June 30, 2011 > Vanguard 500 Index Fund closely tracked the 6.02% return of the S&P 500 Index for the six months ended June 30, 2011. > Despite a barrage of grim headlines, the stock market delivered solid gains, buoyed by strength in corporate earnings. > Health care and energy stocks were among the bright spots. Financial stocks struggled. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Fund Profile. 6 Performance Summary. 8 Financial Statements. 9 About Your Funds Expenses. 26 Trustees Approve Advisory Arrangement. 28 Glossary. 29 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended June 30, 2011 Total Returns Vanguard 500 Index Fund Investor Shares 5.95% Admiral Shares 6.01 Signal® Shares 6.00 ETF Shares Market Price 5.95 Net Asset Value 6.02 S&P 500 Index 6.02 Large-Cap Core Funds Average 5.25 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares are available to certain institutional shareholders who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The tableprovides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. Y our Funds Performance at a Glance December 31, 2010 , Through June 30, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard 500 Index Fund Investor Shares $115.82 $121.65 $1.041 $0.000 Admiral Shares 115.83 121.65 1.113 0.000 Signal Shares 95.68 100.48 0.920 0.000 ETF Shares 57.47 60.36 0.553 0.000 1 Chairmans Letter Dear Shareholder, Stock prices scampered higher in the face of uncertainty about the strength of the global recovery. For the six months ended June 30, Vanguard 500 Index Fund followed the markets gains and retreats, performing in line with the 6.02% return of the S&P 500 Index. The fund topped the average return of its peer group, large-capitalization core funds. All but one of the funds ten sectors posted positive returns for the period. The double-digit returns delivered by health care and energy stocks were notable bright spots. Weakness in the information technology sector, the single largest component of the S&P 500 Index, and a decline in the financial sector held back the six-month returns. For most stock markets, a ragged six-month gain Like the U.S. market, global stock markets climbed unsteadily as investor attitudes swung from optimism about the strength of corporate earnings to fears that the slow, grinding recovery was losing momentum. Stock prices rallied through the first four months of 2011, pulled back as economic news turned gloomier, then bounced up again at the end of the period. 2 The broad U.S. stock market returned about 6% for the six months. International stock markets finished a few steps behind, restrained by sovereign-debt dramas in Europe and the economic aftershocks of the Japanese natural and nuclear disaster. Gains were modest in emerging markets, too, as big economies such as China and Brazil grappled with inflationary pressures. Low yields, solid returns in the U.S. bond market Bonds delivered solid six-month returns even as interest rates hovered near generational lows. Bond prices rallied in the spring as economic anxiety prompted a search for safer havens in fixed income. The broad taxable bond market returned almost 3%. The municipal market performed even better. Municipal securities were hammered early in the year as unsettling (and in our opinion, overstated) headlines raised doubts about their safety. Toward the end, investors worries began to recede and prices rose. The yields on money market instruments remained nearly invisible, consistent with the Federal Reserve Boards target for short-term interest rates, which since December 2008 has been anchored between 0% and 0.25%. Strength in health care and energy carried the funds stocks higher The 500 Index Fund produced a solid half-year return despite the anxiety and pronounced volatility triggered by unsettling events on the global stage. The markets and corporate Americasresilience was Market Barometer Total Returns Periods Ended June 30, 2011 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 6.37% 31.93% 3.30% Russell 2000 Index (Small-caps) 6.21 37.41 4.08 Dow Jones U.S. Total Stock Market Index 6.01 32.26 3.66 MSCI All Country World Index ex USA (International) 3.80 29.73 3.67 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 2.72% 3.90% 6.52% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 4.42 3.48 4.93 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.14 1.86 CPI Consumer Price Index 2.99% 3.56% 2.15% 3 notable. Nine of the S&P 500 Indexs ten sectors produced gains, and corporate earnings continued to rebound powerfully from their recessionary depths. Health care stocks contributed the most to the funds performance, returning nearly 14% for the period and accounting for almost 1.5 percentage points of the overall gain. The sectors rise was driven in part by strong returns for large pharmaceutical companies. Stocks of these firms returned to favor as investors grew more comfortable with how their managements are handling patent expirations of valuable products and a challenging regulatory environment. The energy sector was another highlight as integrated oil and gas companies benefited from the prospect that energy prices will stay high. Financial stocks, which make up the second-largest sector in the index, declined overall during the period. Large diversified financial services firms saw a drop in revenues from trading and investments, while the big banks continued to wrestle with bad loans and other legacies of the deep recession. Information technology stocks, the indexs largest sector, also lagged the broader market. The sector showed signs of strength in late 2010 as investors reacted to prospects for increased business spending and to consumers enthusiasm for new devices such as tablet computers. Some of that enthusiasm dissipated in the past six months, however, as the economic recovery appeared to stall while competition intensified among industry bellwethers. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Signal ETF Peer Group Shares Shares Shares Shares Average 500 Index Fund 0.17% 0.06% 0.06% 0.06% 1.26% The fund expense ratios shown are from the prospectus dated April 29, 2011, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2011, the funds annualized expense ratios were 0.17% for Investor Shares, 0.05% for Admiral Shares, 0.05% for Signal Shares, and 0.05% for ETF Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Large-Cap Core Funds. 4 Some age-old counsel for an unsettled era Over the decades, our counsel to clients has remained consistent, even boring: Build a broadly diversified, low-cost portfolio that includes a mix of stock and bond funds and short-term investments consistent with your goals and circumstances. With its low costs and broad diversification, Vanguard 500 Index Fund, the worlds first index mutual fund for individual investors, can be an important component of such a plan. Since the financial crisis, of course, a series of once-hard-to-imagine developments has reverberated through the global stock and bond markets. Is our simple, straightforward counsel still relevant? In a word, yes. Impulsive portfolio changes can do damage to sensible long-term investment plans. A commitment to those plans, by contrast, has proven a reliable strategy for enhancing wealth. A recent Vanguard study of defined contribution plans found that, despite significant market shocks, participants, on average, had higher account balances in 2010 than in 2007, the eve of the financial crisis. The increase reflected the benefits of regular contributions, diversification, and the global stock markets rebound from crisis lows. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 14, 2011 5 500 Index Fund Fund Profile As of June 30, 2011 Share-Class Characteristics Investor Admiral Signal ETF Shares Shares Shares Shares Ticker Symbol VFINX VFIAX VIFSX VOO Expense Ratio 1 0.17% 0.06% 0.06% 0.06% 30-Day SEC Yield 1.84% 1.96% 1.96% 1.96% Portfolio Characteristics DJ U.S. Total S&P 500 Market Fund Index Index Number of Stocks 502 500 3,745 Median Market Cap $50.1B $50.1B $30.8B Price/Earnings Ratio 15.9x 15.9x 17.1x Price/Book Ratio 2.2x 2.2x 2.2x Return on Equity 20.3% 20.3% 19.1% Earnings Growth Rate 5.6% 5.6% 5.8% Dividend Yield 2.0% 2.0% 1.8% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 4%   Short-Term Reserves 0.0%   Volatility Measures DJ U.S. Total S&P 500 Market Index Index R-Squared 1.00 1.00 Beta 1.00 0.97 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 3.3% Apple Inc. Computer Hardware 2.6 International Business IT Consulting & Machines Corp. Other Services 1.7 Chevron Corp. Integrated Oil & Gas 1.7 General Electric Co. Industrial Conglomerates 1.7 Microsoft Corp. Systems Software 1.6 AT&T Inc. Integrated Telecommunication Services 1.5 Johnson & Johnson Pharmaceuticals 1.5 Procter & Gamble Co. Household Products 1.5 Pfizer Inc. Pharmaceuticals 1.4 Top Ten 18.5% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated April 29, 2011, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2011, the funds annualized expense ratios were 0.17% for Investor Shares, 0.05% for Admiral Shares, 0.05% for Signal Shares, and 0.05% for ETF Shares. 6 500 Index Fund Fund Profile As of June 30, 2011 Share-Class Characteristics Investor Admiral Signal ETF Shares Shares Shares Shares Ticker Symbol VFINX VFIAX VIFSX VOO Expense Ratio 1 0.17% 0.06% 0.06% 0.06% 30-Day SEC Yield 1.84% 1.96% 1.96% 1.96% Portfolio Characteristics DJ U.S. Total S&P 500 Market Fund Index Index Number of Stocks 502 500 3,745 Median Market Cap $50.1B $50.1B $30.8B Price/Earnings Ratio 15.9x 15.9x 17.1x Price/Book Ratio 2.2x 2.2x 2.2x Return on Equity 20.3% 20.3% 19.1% Earnings Growth Rate 5.6% 5.6% 5.8% Dividend Yield 2.0% 2.0% 1.8% Turnover Rate (Annualized) 4%   Short-Term Reserves 0.0%   Volatility Measures DJ U.S. Total S&P 500 Market Index Index R-Squared 1.00 1.00 Beta 1.00 0.97 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 3.3% Apple Inc. Computer Hardware 2.6 International Business IT Consulting & Machines Corp. Other Services 1.7 Chevron Corp. Integrated Oil & Gas 1.7 General Electric Co. Industrial Conglomerates 1.7 Microsoft Corp. Systems Software 1.6 AT&T Inc. Integrated Telecommunication Services 1.5 Johnson & Johnson Pharmaceuticals 1.5 Procter & Gamble Co. Household Products 1.5 Pfizer Inc. Pharmaceuticals 1.4 Top Ten 18.5% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated April 29, 2011, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2011, the funds annualized expense ratios were 0.17% for Investor Shares, 0.05% for Admiral Shares, 0.05% for Signal Shares, and 0.05% for ETF Shares. 6 500 Index Fund Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index Index Consumer Discretionary 10.6% 10.6% 12.2% Consumer Staples 10.6 10.6 9.7 Energy 12.7 12.7 11.2 Financials 15.1 15.1 15.4 Health Care 11.7 11.7 11.3 Industrials 11.3 11.3 11.6 Information Technology 17.8 17.8 18.4 Materials 3.7 3.7 4.4 Telecommunication Services 3.1 3.1 2.6 Utilities 3.4 3.4 3.2 Investment Focus 7 500 Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): December 31, 2000, Through June 30, 2011 Note: For 2011, performance data reflect the six months ended June 30, 2011. Average Annual Total Returns: Periods Ended June 30, 2011 Inception One Five Ten Date Year Years Years Investor Shares 8/31/1976 30.51% 2.86% 2.62% Admiral Shares 11/13/2000 30.66 2.96 2.71 Signal Shares 9/29/2006 30.66  1.93 1 ETF Shares 9/7/2010 Market Price   22.86 1 Net Asset Value   22.87 1 1 Return since inception. See Financial Highlights for dividend and capital gains information. 8 500 Index Fund Financial Statements (unaudited) Statement of Net Assets As of June 30, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.8%) 1 Consumer Discretionary (10.6%) McDonalds Corp. 9,312,180 785,203 Walt Disney Co. 16,963,935 662,272 * Amazon.com Inc. 3,205,009 655,392 Comcast Corp. Class A 23,521,589 596,037 Home Depot Inc. 14,290,203 517,591 * Ford Motor Co. 34,088,184 470,076 News Corp. Class A 20,508,846 363,007 * DIRECTV Class A 6,890,672 350,184 Time Warner Inc. 9,610,390 349,530 NIKE Inc. Class B 3,404,098 306,301 Target Corp. 6,184,814 290,130 Lowes Cos. Inc. 11,685,676 272,393 Viacom Inc. Class B 5,251,174 267,810 Starbucks Corp. 6,727,382 265,664 Johnson Controls Inc. 6,088,799 253,659 Time Warner Cable Inc. 3,019,071 235,608 Yum! Brands Inc. 4,178,262 230,807 * priceline.com Inc. 445,558 228,095 TJX Cos. Inc. 3,465,118 182,023 CBS Corp. Class B 6,001,961 170,996 Coach Inc. 2,634,846 168,446 Carnival Corp. 3,875,800 145,846 * Bed Bath & Beyond Inc. 2,235,745 130,500 Kohls Corp. 2,522,505 126,151 Omnicom Group Inc. 2,522,838 121,500 McGraw-Hill Cos. Inc. 2,734,416 114,599 Macys Inc. 3,829,844 111,985 * Netflix Inc. 390,981 102,707 * Discovery Communications Inc. Class A 2,499,854 102,394 Staples Inc. 6,404,106 101,185 Starwood Hotels & Resorts Worldwide Inc. 1,751,850 98,174 Wynn Resorts Ltd. 683,374 98,092 Best Buy Co. Inc. 2,897,210 91,001 Market Value Shares ($000) Marriott International Inc. Class A 2,549,393 90,478 Tiffany & Co. 1,146,858 90,051 Fortune Brands Inc. 1,384,360 88,281 Limited Brands Inc. 2,264,831 87,083 Harley-Davidson Inc. 2,121,596 86,922 * Chipotle Mexican Grill Inc. Class A 279,442 86,121 Mattel Inc. 3,119,204 85,747 VF Corp. 785,852 85,312 Ross Stores Inc. 1,050,242 84,145 * OReilly Automotive Inc. 1,238,008 81,102 Genuine Parts Co. 1,412,283 76,828 Polo Ralph Lauren Corp. Class A 577,046 76,522 Cablevision Systems Corp. Class A 2,065,433 74,789 Nordstrom Inc. 1,505,675 70,676 * CarMax Inc. 2,026,691 67,023 * AutoZone Inc. 226,848 66,886 JC Penney Co. Inc. 1,913,187 66,082 Gap Inc. 3,506,857 63,474 Darden Restaurants Inc. 1,224,159 60,914 Family Dollar Stores Inc. 1,097,384 57,679 Whirlpool Corp. 683,953 55,619 Interpublic Group of Cos. Inc. 4,384,854 54,811 Hasbro Inc. 1,222,442 53,702 Abercrombie & Fitch Co. 786,655 52,643 Expedia Inc. 1,790,598 51,909 Wyndham Worldwide Corp. 1,525,198 51,323 * Apollo Group Inc. Class A 1,092,704 47,729 International Game Technology 2,690,913 47,306 H&R Block Inc. 2,737,056 43,902 Newell Rubbermaid Inc. 2,612,770 41,230 Scripps Networks Interactive Inc. Class A 814,532 39,814 9 500 Index Fund Market Value Shares ($000) * Goodyear Tire & Rubber Co. 2,194,341 36,799 * GameStop Corp. Class A 1,271,248 33,904 DeVry Inc. 550,198 32,533 Comcast Corp. Class A Special Shares 1,304,720 31,613 * Urban Outfitters Inc. 1,119,471 31,513 Leggett & Platt Inc. 1,284,291 31,311 Gannett Co. Inc. 2,160,931 30,945 DR Horton Inc. 2,521,799 29,051 Harman International Industries Inc. 628,243 28,629 *,^ Sears Holdings Corp. 387,107 27,655 Lennar Corp. Class A 1,440,276 26,141 * Pulte Group Inc. 3,014,679 23,092 * Big Lots Inc. 674,265 22,352 *,^ AutoNation Inc. 571,506 20,923 Washington Post Co. Class B 46,327 19,409 11,477,331 Consumer Staples (10.6%) Procter & Gamble Co. 25,051,888 1,592,548 Coca-Cola Co. 20,546,046 1,382,543 Philip Morris International Inc. 15,961,119 1,065,724 PepsiCo Inc. 14,186,252 999,138 Wal-Mart Stores Inc. 17,141,284 910,888 Kraft Foods Inc. 15,776,728 555,814 Altria Group Inc. 18,787,840 496,187 CVS Caremark Corp. 12,169,344 457,324 Colgate-Palmolive Co. 4,387,687 383,528 Walgreen Co. 8,216,021 348,852 Costco Wholesale Corp. 3,920,671 318,515 Kimberly-Clark Corp. 3,525,930 234,686 General Mills Inc. 5,729,398 213,248 Archer-Daniels-Midland Co. 6,121,015 184,549 Sysco Corp. 5,236,369 163,270 HJ Heinz Co. 2,888,087 153,877 Lorillard Inc. 1,289,654 140,405 Kroger Co. 5,442,684 134,979 Kellogg Co. 2,246,966 124,302 Mead Johnson Nutrition Co. 1,833,773 123,871 Reynolds American Inc. 3,033,909 112,406 Avon Products Inc. 3,860,556 108,096 Estee Lauder Cos. Inc. Class A 1,023,769 107,690 Sara Lee Corp. 5,254,207 99,777 ConAgra Foods Inc. 3,671,827 94,770 Coca-Cola Enterprises Inc. 2,918,661 85,167 Whole Foods Market Inc. 1,341,159 85,097 Dr Pepper Snapple Group Inc. 1,987,791 83,348 Clorox Co. 1,196,502 80,692 JM Smucker Co. 1,040,764 79,556 Market Value Shares ($000) Hershey Co. 1,376,023 78,227 Safeway Inc. 3,177,596 74,260 Brown-Forman Corp. Class B 925,548 69,129 Molson Coors Brewing Co. Class B 1,425,917 63,795 McCormick & Co. Inc. 1,189,719 58,974 Campbell Soup Co. 1,637,822 56,587 Tyson Foods Inc. Class A 2,690,252 52,245 Hormel Foods Corp. 1,248,025 37,204 * Constellation Brands Inc. Class A 1,608,240 33,484 * Dean Foods Co. 1,642,970 20,159 SUPERVALU Inc. 1,904,892 17,925 11,482,836 Energy (12.6%) Exxon Mobil Corp. 44,211,853 3,597,961 Chevron Corp. 18,042,120 1,855,452 Schlumberger Ltd. 12,178,447 1,052,218 ConocoPhillips 12,686,096 953,868 Occidental Petroleum Corp. 7,295,501 759,024 Apache Corp. 3,441,294 424,621 Halliburton Co. 8,212,053 418,815 Anadarko Petroleum Corp. 4,465,050 342,737 Marathon Oil Corp. 6,390,818 336,668 Devon Energy Corp. 3,796,297 299,186 National Oilwell Varco Inc. 3,796,916 296,957 Baker Hughes Inc. 3,900,685 283,034 EOG Resources Inc. 2,409,024 251,864 Hess Corp. 2,713,684 202,875 Chesapeake Energy Corp. 5,902,175 175,236 Spectra Energy Corp. 5,833,337 159,892 Williams Cos. Inc. 5,278,293 159,668 Peabody Energy Corp. 2,429,670 143,132 Noble Energy Inc. 1,583,635 141,941 El Paso Corp. 6,900,980 139,400 * Southwestern Energy Co. 3,122,153 133,878 Valero Energy Corp. 5,117,577 130,856 Murphy Oil Corp. 1,735,837 113,975 * Cameron International Corp. 2,200,279 110,652 Consol Energy Inc. 2,035,208 98,667 * FMC Technologies Inc. 2,158,096 96,661 Pioneer Natural Resources Co. 1,048,468 93,911 * Alpha Natural Resources Inc. 2,034,317 92,439 Noble Corp. 2,264,381 89,239 * Newfield Exploration Co. 1,187,434 80,769 Range Resources Corp. 1,442,500 80,059 * Denbury Resources Inc. 3,564,919 71,298 EQT Corp. 1,340,865 70,422 QEP Resources Inc. 1,586,102 66,347 * Nabors Industries Ltd. 2,578,667 63,538 10 500 Index Fund Market Value Shares ($000) Helmerich & Payne Inc. 959,801 63,462 Cabot Oil & Gas Corp. 937,355 62,156 Sunoco Inc. 1,086,587 45,322 * Rowan Cos. Inc. 1,143,621 44,384 Diamond Offshore Drilling Inc. 623,660 43,912 * Tesoro Corp. 1,292,205 29,604 13,676,100 Financials (15.1%) JPMorgan Chase & Co. 35,663,832 1,460,077 Wells Fargo & Co. 47,469,668 1,331,999 Citigroup Inc. 26,212,676 1,091,496 * Berkshire Hathaway Inc. Class B 14,009,483 1,084,194 Bank of America Corp. 90,943,036 996,736 Goldman Sachs Group Inc. 4,646,565 618,411 American Express Co. 9,386,531 485,284 US Bancorp 17,291,344 441,102 MetLife Inc. 9,486,674 416,180 Morgan Stanley 13,862,852 318,984 Simon Property Group Inc. 2,632,266 305,948 Bank of New York Mellon Corp. 11,144,061 285,511 PNC Financial Services Group Inc. 4,723,240 281,552 Prudential Financial Inc. 4,379,593 278,498 Travelers Cos. Inc. 3,759,217 219,463 Capital One Financial Corp. 4,120,286 212,895 State Street Corp. 4,523,472 203,963 ACE Ltd. 3,028,022 199,304 Aflac Inc. 4,197,362 195,933 CME Group Inc. 601,844 175,492 Franklin Resources Inc. 1,294,215 169,917 BB&T Corp. 6,250,345 167,759 BlackRock Inc. 862,605 165,456 Chubb Corp. 2,625,415 164,377 Equity Residential 2,644,276 158,657 Marsh & McLennan Cos. Inc. 4,915,683 153,320 AON Corp. 2,966,399 152,176 Charles Schwab Corp. 8,988,633 147,863 ProLogis Inc. 4,076,731 146,110 Allstate Corp. 4,693,209 143,284 Public Storage 1,255,616 143,153 T Rowe Price Group Inc. 2,330,993 140,652 Boston Properties Inc. 1,306,536 138,702 Vornado Realty Trust 1,471,548 137,119 HCP Inc. 3,643,768 133,690 Discover Financial Services 4,895,283 130,949 Progressive Corp. 5,866,483 125,425 Ameriprise Financial Inc. 2,174,296 125,413 Market Value Shares ($000) SunTrust Banks Inc. 4,818,191 124,309 * Berkshire Hathaway Inc. Class A 1,019 118,311 Loews Corp. 2,788,318 117,360 American International Group Inc. 3,915,009 114,788 Weyerhaeuser Co. 4,833,282 105,656 Hartford Financial Services Group Inc. 3,995,905 105,372 Fifth Third Bancorp 8,244,708 105,120 Host Hotels & Resorts Inc. 6,157,751 104,374 AvalonBay Communities Inc. 784,060 100,673 Northern Trust Corp. 2,171,354 99,795 M&T Bank Corp. 1,126,879 99,109 Invesco Ltd. 4,149,401 97,096 Principal Financial Group Inc. 2,885,339 87,772 Health Care REIT Inc. 1,587,183 83,216 * IntercontinentalExchange Inc. 660,217 82,336 NYSE Euronext 2,350,863 80,564 Lincoln National Corp. 2,814,818 80,194 SLM Corp. 4,736,097 79,614 Ventas Inc. 1,467,723 77,364 KeyCorp 8,532,253 71,074 Unum Group 2,762,031 70,377 Regions Financial Corp. 11,275,148 69,906 Moodys Corp. 1,778,376 68,201 Kimco Realty Corp. 3,651,643 68,067 * CB Richard Ellis Group Inc. Class A 2,619,191 65,768 XL Group plc Class A 2,776,462 61,027 Leucadia National Corp. 1,777,489 60,612 Plum Creek Timber Co. Inc. 1,453,062 58,907 Comerica Inc. 1,586,139 54,833 Huntington Bancshares Inc. 7,747,310 50,822 Peoples United Financial Inc. 3,379,648 45,422 * Genworth Financial Inc. Class A 4,401,731 45,250 Torchmark Corp. 682,422 43,771 Legg Mason Inc. 1,334,889 43,731 Cincinnati Financial Corp. 1,462,534 42,677 Zions Bancorporation 1,650,837 39,637 Hudson City Bancorp Inc. 4,722,823 38,680 Marshall & Ilsley Corp. 4,752,267 37,876 * NASDAQ OMX Group Inc. 1,349,734 34,148 Assurant Inc. 867,356 31,459 * E*Trade Financial Corp. 2,256,500 31,140 Apartment Investment & Management Co. 1,074,198 27,424 11 500 Index Fund Market Value Shares ($000) First Horizon National Corp. 2,360,494 22,519 ^ Federated Investors Inc. Class B 836,832 19,950 Janus Capital Group Inc. 1,669,565 15,761 16,329,106 Health Care (11.7%) Johnson & Johnson 24,601,755 1,636,509 Pfizer Inc. 70,912,649 1,460,801 Merck & Co. Inc. 27,701,996 977,603 Abbott Laboratories 13,949,591 734,027 UnitedHealth Group Inc. 9,723,701 501,549 * Amgen Inc. 8,344,190 486,883 Bristol-Myers Squibb Co. 15,310,995 443,406 Medtronic Inc. 9,597,371 369,787 Eli Lilly & Co. 9,143,005 343,137 Baxter International Inc. 5,118,983 305,552 * Gilead Sciences Inc. 7,063,588 292,503 WellPoint Inc. 3,295,088 259,554 * Express Scripts Inc. 4,751,607 256,492 * Celgene Corp. 4,153,425 250,535 Covidien plc 4,448,956 236,818 * Biogen Idec Inc. 2,168,533 231,860 Allergan Inc. 2,735,274 227,712 * Thermo Fisher Scientific Inc. 3,439,590 221,475 * Medco Health Solutions Inc. 3,587,946 202,791 McKesson Corp. 2,262,648 189,271 Stryker Corp. 2,994,621 175,754 Becton Dickinson and Co. 1,963,135 169,163 * Agilent Technologies Inc. 3,123,469 159,641 Aetna Inc. 3,405,723 150,158 Cardinal Health Inc. 3,146,268 142,904 St. Jude Medical Inc. 2,951,142 140,710 * Intuitive Surgical Inc. 352,579 131,198 CIGNA Corp. 2,428,087 124,877 Humana Inc. 1,511,155 121,708 * Zimmer Holdings Inc. 1,722,656 108,872 AmerisourceBergen Corp. Class A 2,460,151 101,850 * Forest Laboratories Inc. 2,567,972 101,024 * Mylan Inc. 3,944,387 97,308 * Boston Scientific Corp. 13,723,384 94,829 * Edwards Lifesciences Corp. 1,029,690 89,768 * Laboratory Corp. of America Holdings 899,788 87,090 * Hospira Inc. 1,506,569 85,362 CR Bard Inc. 769,090 84,492 * Life Technologies Corp. 1,605,282 83,587 Quest Diagnostics Inc. 1,412,964 83,506 * Cerner Corp. 1,298,902 79,376 * Waters Corp. 822,816 78,776 Market Value Shares ($000) * Watson Pharmaceuticals Inc. 1,135,669 78,055 * DaVita Inc. 856,937 74,219 * Varian Medical Systems Inc. 1,051,600 73,633 * Cephalon Inc. 690,167 55,144 * CareFusion Corp. 2,004,893 54,473 * Coventry Health Care Inc. 1,329,985 48,505 DENTSPLY International Inc. 1,263,180 48,102 Patterson Cos. Inc. 861,404 28,332 * Tenet Healthcare Corp. 4,399,911 27,455 PerkinElmer Inc. 1,013,397 27,271 12,635,407 Industrials (11.2%) General Electric Co. 95,184,062 1,795,171 United Technologies Corp. 8,214,326 727,050 United Parcel Service Inc. Class B 8,851,189 645,517 Caterpillar Inc. 5,783,838 615,747 3M Co. 6,377,291 604,886 Boeing Co. 6,625,917 489,854 Union Pacific Corp. 4,402,357 459,606 Honeywell International Inc. 7,063,192 420,896 Emerson Electric Co. 6,746,106 379,468 Deere & Co. 3,766,738 310,568 FedEx Corp. 2,832,898 268,700 CSX Corp. 9,896,960 259,498 Danaher Corp. 4,886,875 258,956 Illinois Tool Works Inc. 4,487,702 253,510 General Dynamics Corp. 3,338,550 248,789 Norfolk Southern Corp. 3,170,002 237,528 Precision Castparts Corp. 1,291,211 212,598 Tyco International Ltd. 4,208,509 208,027 Lockheed Martin Corp. 2,555,833 206,946 Cummins Inc. 1,761,126 182,259 Northrop Grumman Corp. 2,627,007 182,183 PACCAR Inc. 3,279,827 167,566 Raytheon Co. 3,196,482 159,345 Waste Management Inc. 4,255,668 158,609 Eaton Corp. 3,062,029 157,541 Ingersoll-Rand plc 2,972,861 134,998 Parker Hannifin Corp. 1,455,403 130,608 CH Robinson Worldwide Inc. 1,462,545 115,307 Dover Corp. 1,674,328 113,519 Rockwell Automation Inc. 1,295,814 112,425 Stanley Black & Decker Inc. 1,508,615 108,696 Goodrich Corp. 1,121,270 107,081 Fluor Corp. 1,564,981 101,192 Expeditors International of Washington Inc. 1,907,047 97,622 ITT Corp. 1,653,223 97,424 12 500 Index Fund Market Value Shares ($000) Fastenal Co. 2,647,809 95,295 Joy Global Inc. 943,247 89,835 Rockwell Collins Inc. 1,383,368 85,340 Republic Services Inc. Class A 2,724,418 84,048 L-3 Communications Holdings Inc. 952,939 83,335 Southwest Airlines Co. 7,109,207 81,187 WW Grainger Inc. 522,569 80,293 Roper Industries Inc. 860,519 71,681 * Stericycle Inc. 770,300 68,649 Iron Mountain Inc. 1,800,824 61,390 Pall Corp. 1,041,925 58,587 Textron Inc. 2,478,070 58,507 Flowserve Corp. 500,898 55,044 * Jacobs Engineering Group Inc. 1,137,838 49,212 Pitney Bowes Inc. 1,829,091 42,051 * Quanta Services Inc. 1,942,084 39,230 Masco Corp. 3,210,355 38,621 Equifax Inc. 1,106,141 38,405 Cintas Corp. 1,133,195 37,429 Avery Dennison Corp. 949,566 36,682 Robert Half International Inc. 1,319,751 35,673 Dun & Bradstreet Corp. 444,008 33,540 RR Donnelley & Sons Co. 1,685,771 33,058 Snap-On Inc. 523,115 32,684 Ryder System Inc. 459,692 26,133 12,145,599 Information Technology (17.8%) * Apple Inc. 8,299,714 2,785,965 International Business Machines Corp. 10,870,524 1,864,838 Microsoft Corp. 66,602,071 1,731,654 Oracle Corp. 34,971,867 1,150,924 * Google Inc. Class A 2,255,921 1,142,353 Intel Corp. 47,585,349 1,054,491 Qualcomm Inc. 14,983,980 850,940 Cisco Systems Inc. 49,363,839 770,570 Hewlett-Packard Co. 18,615,313 677,597 * EMC Corp. 18,466,380 508,749 Visa Inc. Class A 4,298,737 362,212 Texas Instruments Inc. 10,421,219 342,129 * eBay Inc. 10,250,461 330,782 Corning Inc. 14,089,369 255,722 Mastercard Inc. Class A 845,031 254,642 * Dell Inc. 14,734,961 245,632 Automatic Data Processing Inc. 4,484,669 236,252 * Cognizant Technology Solutions Corp. Class A 2,730,495 200,255 * Yahoo! Inc. 11,693,238 175,866 * NetApp Inc. 3,301,458 174,251 Market Value Shares ($000) Applied Materials Inc. 11,830,532 153,915 * Juniper Networks Inc. 4,783,900 150,693 Broadcom Corp. Class A 4,281,901 144,043 * Adobe Systems Inc. 4,527,119 142,378 * Motorola Solutions Inc. 3,047,061 140,287 * Citrix Systems Inc. 1,687,076 134,966 Altera Corp. 2,891,707 134,031 * Symantec Corp. 6,780,397 133,709 Xerox Corp. 12,574,635 130,902 * Intuit Inc. 2,455,321 127,333 Western Union Co. 5,674,009 113,650 Analog Devices Inc. 2,688,947 105,245 * Teradata Corp. 1,515,739 91,247 Paychex Inc. 2,891,911 88,840 * SanDisk Corp. 2,140,502 88,831 Xilinx Inc. 2,385,278 86,991 * BMC Software Inc. 1,588,155 86,872 * NVIDIA Corp. 5,390,533 85,898 Amphenol Corp. Class A 1,581,814 85,402 * Fiserv Inc. 1,288,658 80,709 * F5 Networks Inc. 728,321 80,297 * Autodesk Inc. 2,073,906 80,053 * Red Hat Inc. 1,733,303 79,559 CA Inc. 3,408,518 77,851 * Western Digital Corp. 2,086,910 75,922 Fidelity National Information Services Inc. 2,416,391 74,401 * Electronic Arts Inc. 2,983,240 70,404 Linear Technology Corp. 2,043,531 67,477 Microchip Technology Inc. 1,709,245 64,797 *,^ First Solar Inc. 487,078 64,426 KLA-Tencor Corp. 1,506,592 60,987 * Motorola Mobility Holdings Inc. 2,647,027 58,340 * Micron Technology Inc. 7,728,667 57,810 National Semiconductor Corp. 2,163,810 53,251 Computer Sciences Corp. 1,391,616 52,826 * Akamai Technologies Inc. 1,676,382 52,756 Harris Corp. 1,141,319 51,428 VeriSign Inc. 1,511,697 50,581 FLIR Systems Inc. 1,432,745 48,298 * SAIC Inc. 2,503,615 42,111 * LSI Corp. 5,443,279 38,756 * Advanced Micro Devices Inc. 5,190,714 36,283 Jabil Circuit Inc. 1,767,614 35,706 * JDS Uniphase Corp. 2,040,027 33,987 Molex Inc. 1,245,667 32,101 * Novellus Systems Inc. 802,651 29,008 Total System Services Inc. 1,451,733 26,973 * Teradyne Inc. 1,663,417 24,619 * Lexmark International Inc. Class A 712,112 20,836 * Compuware Corp. 1,963,417 19,163 13 500 Index Fund Market Value Shares ($000) * MEMC Electronic Materials Inc. 2,068,293 17,643 * Monster Worldwide Inc. 1,160,639 17,015 Tellabs Inc. 3,249,132 14,979 Molex Inc. Class A 4,051 87 19,193,611 Materials (3.7%) EI du Pont de Nemours & Co. 8,334,914 450,502 Freeport-McMoRan Copper & Gold Inc. 8,501,956 449,754 Dow Chemical Co. 10,550,618 379,822 Monsanto Co. 4,810,254 348,936 Praxair Inc. 2,728,882 295,784 Newmont Mining Corp. 4,430,682 239,124 Air Products & Chemicals Inc. 1,901,625 181,757 Alcoa Inc. 9,546,184 151,403 PPG Industries Inc. 1,419,243 128,853 Cliffs Natural Resources Inc. 1,298,046 120,004 Ecolab Inc. 2,081,959 117,381 International Paper Co. 3,923,983 117,013 Nucor Corp. 2,836,399 116,916 CF Industries Holdings Inc. 641,861 90,932 Sigma-Aldrich Corp. 1,093,713 80,257 Sherwin-Williams Co. 792,896 66,500 Eastman Chemical Co. 637,452 65,065 Allegheny Technologies Inc. 952,254 60,440 United States Steel Corp. 1,289,986 59,391 Ball Corp. 1,507,128 57,964 FMC Corp. 643,703 55,371 MeadWestvaco Corp. 1,522,591 50,718 International Flavors & Fragrances Inc. 721,257 46,334 Vulcan Materials Co. 1,158,433 44,634 Airgas Inc. 626,841 43,904 * Owens-Illinois Inc. 1,474,090 38,046 Sealed Air Corp. 1,439,478 34,245 Bemis Co. Inc. 946,649 31,978 AK Steel Holding Corp. 986,895 15,553 Titanium Metals Corp. 808,485 14,811 3,953,392 Telecommunication Services (3.1%) AT&T Inc. 53,150,002 1,669,442 Verizon Communications Inc. 25,390,873 945,302 CenturyLink Inc. 5,389,663 217,904 * American Tower Corp. Class A 3,559,546 186,271 * Sprint Nextel Corp. 26,848,577 144,714 Frontier Communications Corp. 8,930,818 72,072 Market Value Shares ($000) Windstream Corp. 4,576,193 59,307 * MetroPCS Communications Inc. 2,382,066 40,995 3,336,007 Utilities (3.4%) Southern Co. 7,620,631 307,721 Exelon Corp. 5,944,677 254,670 Dominion Resources Inc. 5,167,553 249,438 Duke Energy Corp. 11,948,208 224,985 NextEra Energy Inc. 3,786,858 217,593 FirstEnergy Corp. 3,753,243 165,706 American Electric Power Co. Inc. 4,323,754 162,919 PG&E Corp. 3,571,371 150,105 Public Service Enterprise Group Inc. 4,540,127 148,190 PPL Corp. 5,179,516 144,146 Consolidated Edison Inc. 2,625,614 139,788 Progress Energy Inc. 2,643,126 126,897 Sempra Energy 2,148,824 113,630 Edison International 2,923,836 113,299 Entergy Corp. 1,597,063 109,047 Xcel Energy Inc. 4,345,034 105,584 DTE Energy Co. 1,520,627 76,062 * AES Corp. 5,894,690 75,098 CenterPoint Energy Inc. 3,817,452 73,868 Oneok Inc. 961,839 71,186 Constellation Energy Group Inc. 1,800,973 68,365 Wisconsin Energy Corp. 2,097,524 65,757 Ameren Corp. 2,163,880 62,406 Northeast Utilities 1,586,247 55,788 * NRG Energy Inc. 2,163,280 53,173 NiSource Inc. 2,508,667 50,801 CMS Energy Corp. 2,264,247 44,583 Pinnacle West Capital Corp. 978,181 43,607 SCANA Corp. 1,025,513 40,374 Pepco Holdings Inc. 2,025,744 39,765 TECO Energy Inc. 1,927,338 36,407 Integrys Energy Group Inc. 699,357 36,255 Nicor Inc. 408,682 22,371 3,649,584 Total Common Stocks (Cost $75,501,259) Temporary Cash Investments (0.4%) 1 Money Market Fund (0.3%) 2 Vanguard Market Liquidity Fund, 0.140% 331,912,000 331,912 14 500 Index Fund Face Market Amount Value ($000) ($000) U.S. Government and Agency Obligations (0.1%) Federal Home Loan Bank Discount Notes, 0.080%, 8/24/11 2,000 2,000 Federal Home Loan Bank Discount Notes, 0.070%, 9/16/11 6,000 5,999 4 Federal Home Loan Bank Discount Notes, 0.050%, 9/23/11 10,000 9,997 Freddie Mac Discount Notes, 0.095%, 9/27/11 10,500 10,497 28,493 Total Temporary Cash Investments (Cost $360,408) Total Investments (100.2%) (Cost $75,861,667) Other Assets and Liabilities (-0.2%) Other Assets 244,142 Liabilities 5 (421,000) (176,858) Net Assets (100%) At June 30, 2011, net assets consisted of: Amount ($000) Paid-in Capital 78,363,574 Overdistributed Net Investment Income (111,279) Accumulated Net Realized Losses (2,573,447) Unrealized Appreciation (Depreciation) Investment Securities 32,377,711 Futures Contracts 5,961 Net Assets Investor SharesNet Assets Applicable to 250,411,263 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 30,461,649 Net Asset Value Per Share Investor Shares Admiral SharesNet Assets Applicable to 445,434,463 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 54,186,110 Net Asset Value Per Share Admiral Shares Signal SharesNet Assets Applicable to 219,667,111 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 22,073,153 Net Asset Value Per Share Signal Shares ETF SharesNet Assets Applicable to 22,225,951 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,341,608 Net Asset Value Per Share ETF Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $112,745,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the funds effective common stock and temporary cash investment positions represent 100.0% and 0.2%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Securities with a value of $13,297,000 have been segregated as initial margin for open futures contracts. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Includes $114,089,000 of collateral received for securities on loan. REITReal Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 15 500 Index Fund Statement of Operations Six Months Ended June 30, 2011 ($000) Investment Income Income Dividends 1,043,746 Interest 1 350 Security Lending 4,916 Total Income 1,049,012 Expenses The Vanguard GroupNote B Investment Advisory Services 4,113 Management and AdministrativeInvestor Shares 20,733 Management and AdministrativeAdmiral Shares 7,724 Management and AdministrativeSignal Shares 2,045 Management and AdministrativeETF Shares 138 Marketing and DistributionInvestor Shares 4,815 Marketing and DistributionAdmiral Shares 4,276 Marketing and DistributionSignal Shares 2,668 Marketing and DistributionETF Shares 82 Custodian Fees 659 Shareholders ReportsInvestor Shares 134 Shareholders ReportsAdmiral Shares 258 Shareholders ReportsSignal Shares 53 Shareholders ReportsETF Shares  Trustees Fees and Expenses 59 Total Expenses 47,757 Net Investment Income 1,001,255 Realized Net Gain (Loss) Investment Securities Sold 649,175 Futures Contracts 18,472 Realized Net Gain (Loss) 667,647 Change in Unrealized Appreciation (Depreciation) Investment Securities 4,472,075 Futures Contracts 2,971 Change in Unrealized Appreciation (Depreciation) 4,475,046 Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $311,000. See accompanying Notes, which are an integral part of the Financial Statements. 16 500 Index Fund Statement of Changes in Net Assets Six Months Ended Year Ended June 30, December 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 1,001,255 1,886,227 Realized Net Gain (Loss) 667,647 1,296,258 Change in Unrealized Appreciation (Depreciation) 4,475,046 10,286,138 Net Increase (Decrease) in Net Assets Resulting from Operations 6,143,948 13,468,623 Distributions Net Investment Income Investor Shares (270,801) (821,569) Admiral Shares (494,795) (666,060) Signal Shares (196,926) (332,468) ETF Shares (11,168) (1,184) Realized Capital Gain Investor Shares   Admiral Shares   Signal Shares   ETF Shares   Total Distributions (973,690) (1,821,281) Capital Share Transactions Investor Shares (3,031,915) (21,636,466) Admiral Shares 150,068 18,712,213 Signal Shares 2,138,516 325,876 ETF Shares 1,055,177 248,592 Net Increase (Decrease) from Capital Share Transactions 311,846 (2,349,785) Total Increase (Decrease) 5,482,104 9,297,557 Net Assets Beginning of Period End of Period 1 1 Net AssetsEnd of Period includes undistributed (overdistributed) net investment income of ($111,279,000) and ($138,844,000). See accompanying Notes, which are an integral part of the Financial Statements. 17 500 Index Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 1.074 2.020 2.131 2.443 2.470 2.110 Net Realized and Unrealized Gain (Loss) on Investments 5.797 13.096 19.553 (51.998) 4.580 15.700 Total from Investment Operations 6.871 15.116 21.684 (49.555) 7.050 17.810 Distributions Dividends from Net Investment Income (1.041) (1.966) (2.104) (2.505) (2.490) (2.140) Distributions from Realized Capital Gains       Total Distributions (1.041) (1.966) (2.104) (2.505) (2.490) (2.140) Net Asset Value, End of Period Total Return 1 5.95% 14.91% 26.49% -37.02% 5.39% 15.64% Ratios/Supplemental Data Net Assets, End of Period (Millions) $30,462 $31,904 $48,313 $38,778 $63,327 $72,013 Ratio of Total Expenses to Average Net Assets 0.17% 0.17% 0.18% 0.16% 0.15% 0.18% Ratio of Net Investment Income to Average Net Assets 1.79% 1.94% 2.42% 2.16% 1.81% 1.74% Portfolio Turnover Rate 2 4% 5% 12% 6% 5% 5% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 18 500 Index Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 1.144 2.152 2.227 2.534 2.583 2.222 Net Realized and Unrealized Gain (Loss) on Investments 5.789 13.092 19.556 (52.000) 4.576 15.700 Total from Investment Operations 6.933 15.244 21.783 (49.466) 7.159 17.922 Distributions Dividends from Net Investment Income (1.113) (2.084) (2.203) (2.594) (2.599) (2.252) Distributions from Realized Capital Gains       Total Distributions (1.113) (2.084) (2.203) (2.594) (2.599) (2.252) Net Asset Value, End of Period Total Return 6.01% 15.05% 26.62% -36.97% 5.47% 15.75% Ratios/Supplemental Data Net Assets, End of Period (Millions) $54,186 $51,438 $28,380 $23,009 $37,113 $46,467 Ratio of Total Expenses to Average Net Assets 0.05% 0.06% 0.07% 0.08% 0.07% 0.09% Ratio of Net Investment Income to Average Net Assets 1.91% 2.05% 2.53% 2.24% 1.89% 1.83% Portfolio Turnover Rate 1 4% 5% 12% 6% 5% 5% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 19 500 Index Fund Financial Highlights Signal Shares Six Months Sept. 29, Ended 2006 1 to For a Share Outstanding June 30, Year Ended December 31, Dec. 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .946 1.780 1.839 2.092 2.119 .502 Net Realized and Unrealized Gain (Loss) on Investments 4.774 10.813 16.151 (42.952) 3.794 6.287 Total from Investment Operations 5.720 12.593 17.990 (40.860) 5.913 6.789 Distributions Dividends from Net Investment Income (.920) (1.723) (1.820) (2.140) (2.133) (.539) Distributions from Realized Capital Gains       Total Distributions (.920) (1.723) (1.820) (2.140) (2.133) (.539) Net Asset Value, End of Period Total Return 6.00% 15.05% 26.61% -36.97% 5.47% 6.68% Ratios/Supplemental Data Net Assets, End of Period (Millions) $22,073 $18,977 $16,590 $13,099 $21,433 $713 Ratio of Total Expenses to Average Net Assets 0.05% 0.06% 0.07% 0.08% 0.07% 0.09% 2 Ratio of Net Investment Income to Average Net Assets 1.91% 2.05% 2.53% 2.24% 1.89% 1.83% 2 Portfolio Turnover Rate 3 4% 5% 12% 6% 5% 5% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 20 500 Index Fund Financial Highlights ETF Shares Six Months Sept. 7, Ended 2010 1 to June 30, Dec. 31, For a Share Outstanding Throughout Each Period 2011 2010 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .563 .363 Net Realized and Unrealized Gain (Loss) on Investments 2.880 7.569 Total from Investment Operations 3.443 7.932 Distributions Dividends from Net Investment Income (.553) (.542) Distributions from Realized Capital Gains   Total Distributions (.553) (.542) Net Asset Value, End of Period Total Return 6.02% 15.89% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,342 $261 Ratio of Total Expenses to Average Net Assets 0.05% 0.06% 2 Ratio of Net Investment Income to Average Net Assets 1.91% 2.05% 2 Portfolio Turnover Rate 3 4% 5% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 21 500 Index Fund Notes to Financial Statements Vanguard 500 Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers four classes of shares: Investor Shares, Admiral Shares, Signal Shares, and ETF Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares and Signal Shares are designed for investors who meet certain administrative, service, and account-size criteria. ETF Shares are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (December 31, 20072010), and for the period ended June 30, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 22 500 Index Fund 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At June 30, 2011, the fund had contributed capital of $17,419,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 6.97% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 
